DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kao (US Pub: 2020/0209982 A1).
 	As to claim 1, Kao discloses a light emitting apparatus recognition system (i.e. the system of figure 1-3 embodiment of Kao shows a light emitting apparatus recognition system in the device 30 which operates together with display 3 and transmission unit 20 and 20A) (see Fig. 1-3, [0026-0029]) comprising: 
 	a light emitting apparatus including a light source that blinks on the basis of identification information unique to the light emitting apparatus (i.e. the light emitting apparatus is the laser light emitting device 20 and 20A which is shown in figure 4A which transmit the laser light for the sensing unit 30 to detect, which output identification unique to the sensing unit 30 to allow for location recognition capabilities) (see Fig. 4A, [0030]); 
 	an image capturing apparatus that captures an image of light emitted by the light source of the light emitting apparatus (i.e. the image capture device is 30 which is a sensing unit capable of sensing the laser image transmitted and output a correct positioning location of the user) (see Fig. 3-4, [0026-0032]); 
 	a recognition apparatus that recognizes the light emitting apparatus on the basis of the light appearing in the image captured by the image capturing apparatus (i.e. the recognition unit is the computing system 30 which processes the laser image data which enable the input and output of the data based on laser images) (see Fig. 3-4, [0026-0032]); and 
 	an electromagnetic wave emitting element that emits an electromagnetic wave from the image capturing apparatus or a vicinity of the image capturing apparatus, wherein the light emitting apparatus further includes an electromagnetic wave receiving element that receives the electromagnetic wave emitted by the electromagnetic wave emitting element, and the light emitting apparatus changes a light emission intensity of the light source in accordance with an intensity of the electromagnetic wave received by the electromagnetic wave receiving element (i.e. as seen in figure 2-3 the computer 10 is able to function connect to the display 3 which is the electromagnetic emitting element which is display the input of the capturing device along with the user desired output based on the changed light emission intensity of the light source laser 20 and 20A to allow for input from device 30 to be applied in the computer system 10) (see Fig. 1-4, [0025-0033]).
 	As to claim 19, Kao teaches a light emitting apparatus system (i.e. the system of figure 1-3 embodiment of Kao shows a light emitting apparatus recognition system in the device 30 which operates together with display 3 and transmission unit 20 and 20A) (see Fig. 1-3, [0026-0029]) comprising: 
 	a light source that blinks on the basis of identification information unique to the light emitting apparatus (i.e. the light emitting apparatus is the laser light emitting device 20 and 20A which is shown in figure 4A which transmit the laser light for the sensing unit 30 to detect which output identification unique to the sensing unit 30 to allow for location recognition capabilities) (see Fig. 4A, [0030]); and 
 	an electromagnetic wave receiving element that receives an electromagnetic wave emitted from an image capturing apparatus or a vicinity of the image capturing apparatus (i.e. the image capturing unit is the sensing unit 30) (see Fig. 3-4, [0026-0032]), the image capturing apparatus capturing an image of light emitted by the light source, wherein the light emitting apparatus changes a light emission intensity of the light source in accordance with an intensity of the electromagnetic wave received by the electromagnetic wave receiving element (i.e. as seen in figure 2-3 the computer 10 is able to function connect to the display 3 which is the electromagnetic emitting element which is display the input of the capturing device along with the user desired output based on the changed light emission intensity of the light source laser 20 and 20A to allow for input from device 30 to be applied in the computer system 10) (see Fig. 1-4, [0025-0033]).
 	As to claim 20, Kao teaches a light emitting apparatus recognition system (i.e. as seen in figure 7-9 the system of Kao uses light emitting apparatus to display light on screen 3 that is viewable by the user as the user operate the input device which is element 30) (see Fig. 7-9, [0034-0037]) comprising: 
 	light emitting means including a light source that blinks on the basis of identification information unique to the light emitting means (i.e. light emitting means include the laser device 20A and 20 which locate the device 30 and blinks on the basis of identification information unique to the laser device) (see Fig. 7-9, [0034-0037]); 
 	image capturing means for capturing an image of light emitted by the light source of the light emitting means (i.e. the image capturing device is element 30 which is able to detect the light emission from the laser device 20A and 20) (see Fig. 7); 
 	recognition means for recognizing the light emitting means on the basis of the light appearing in the image captured by the image capturing means (i.e. the computer system of Kao is said to identify the laser mark to allow for proper input of the computer system) (see Fig. 4A, [0030]); and 
 	electromagnetic wave emitting means for emitting an electromagnetic wave from the image capturing means or a vicinity of the image capturing means (i.e. the overall device of Kao shows the electromagnetic wave emitting means on the wall display M1 and M2 which is linked to the further capturing unit 40 to allow for complex feedback operations such as switch the display interface due to the change of orientation of the device 30 pointing at the display screen) (see Fig. 7, [0034-0035]), wherein the light emitting means further includes electromagnetic wave receiving means for receiving the electromagnetic wave emitted by the electromagnetic wave emitting means, and the light emitting means changes a light emission intensity of the light source in accordance with an intensity of the electromagnetic wave received by the electromagnetic wave receiving means (i.e. as seen in figure 7-9 the device of Kao is able to mirror the image of the display on the computer 10 to the proper display screen according to the command of the user hand the device 30 which means the light emission intensity of the light source matches the electromagnetic wave receiving means 40 which allow for on screen display feedback to detect user operation such as pointing the input device 30) (see Fig. 7-9, [0034-0038]).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Yasuda et al. (US Pub: 2019/0230290 A1) is cited to teach and infra-red wireless communication system in figures 24-25 embodiment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        September 9, 2022